Citation Nr: 1020166	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-11 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
chronic lumbosacral strain with degenerative changes.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1987.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 2005, March 2006, and October 
2006 rating decisions rendered by the Manchester, New 
Hampshire, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In the March 2006 rating decision, the RO assigned a 40 
percent rating for chronic lumbosacral strain with 
degenerative changes, effective February 4, 2005 (the date of 
the Veteran's increased rating claim).  The RO also granted 
service connection for right and left lower extremity 
radicular symptoms, assigning separate 10 percent evaluations 
effective February 4, 2005.  However, the Veteran is presumed 
to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, (1993).

In September 2009, the Veteran and his spouse testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  Thereafter, in December 2009, the Veteran 
submitted to the Board additional evidence for consideration 
in connection with the claims on appeal with a waiver of RO 
jurisdiction of such evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  38 C.F.R. § 
20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Board's review of the claims file reveals that further 
development on these matters is warranted.

As an initial matter, the Board notes that the Veteran last 
had VA examinations in January and July 2006 to evaluate his 
service-connected chronic lumbosacral strain with 
degenerative changes.  During his September 2009 hearing, the 
Veteran testified that his lumbar spine disability had 
increased in severity since that time.  VA's statutory duty 
to assist the Veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC/RO 
should arrange for the Veteran to undergo a VA spine 
examination at an appropriate VA medical facility to 
determine the severity of his service-connected chronic 
lumbosacral strain with degenerative changes.

With respect to the Veteran's TDIU claim, the Board notes 
that, in addition to his lumbar spine disability (rated as 40 
percent disabling), the Veteran is 
service-connected for hemorrhoids (rated as 10 percent 
disabling), bilateral plantar warts (rated as 10 percent 
disabling), tinnitus (rated as 10 percent disabling), right 
and left lower extremity radicular symptoms (each rated as 10 
percent disabling), and left ear deafness (rated as 
noncompensable), for a total combined rating of 70 percent.  
Thus, he meets the minimum schedular requirements for a TDIU 
under 38 C.F.R. § 4.16(a).

During his September 2009 hearing, the Veteran testified that 
he last worked in September 2008, when he was employed as a 
delivery driver.  Although this statement conflicts with a 
November 2008 statement, in which the Veteran reported having 
worked in October 2008, it appears the Veteran is currently 
unemployed.  While the Veteran reported that he did not stop 
working due to his service-connected lumbar spine disability, 
he has asserted that this disability as well as his other 
service-connected disabilities prevent him from working.  The 
record reflects that the Veteran underwent a VA examination 
in connection with his TDIU claim in July 2006.  However, the 
VA examiner did not provide any opinion as to whether the 
Veteran's service-connected disabilities rendered him unable 
to secure or follow a substantially gainful employment.  In 
an October 2009 statement, a VA physician commented that the 
Veteran's service-connected lumbar spine disability limits 
his ability to do physical work.  In light of the cumulative 
evidence discussed above, the Board finds that the Veteran 
should also be afforded a VA examination to determine whether 
his service-connected disabilities alone render him unable to 
secure or follow a substantially gainful employment.

The claims file reflects that the Veteran has received 
medical treatment for his service-connected disabilities from 
the VA Medical Centers (VAMC) in White River Junction, 
Vermont, and Boston, Massachusetts; however, as the claims 
file only includes records from those facilities dated up to 
April 2009, any additional records from those facilities 
should be obtained.  During his September 2009 hearing, the 
Veteran also reported receiving treatment at the VAMC in 
Manchester, New Hampshire.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The claims file also reflects that the Veteran has received 
private medical treatment for his service-connected lumbar 
spine disability from A. C., M. D.  However, the claims file 
only includes a few statements detailing treatment from 
November 2002 to April 2005 from that private physician.  As 
the record also indicated that the Veteran continued to be 
treated by A. C., M. D., all pertinent treatment records from 
that provider should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected lumbar spine disability for the 
period from February 2004 to the present.  
Of particular interest are any outstanding 
VA records of evaluation and/or inpatient 
or outpatient treatment of the Veteran's 
service-connected disabilities from the 
White River Junction VAMC and Boston VAMC 
for the time period from April 2009 to the 
present as well as from the Manchester 
VAMC from February 2004 to the present.  
Also of particular interest are any 
private treatment records from A. C., M. 
D. for the time period from November 2002 
to the present.  All attempts to obtain 
these records and any negative response 
should be fully documented in the claims 
file.

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the Veteran should be 
afforded an appropriate VA examination to 
determine the current nature, extent, and 
severity of his service-connected lumbar 
spine disability.  All indicated tests and 
studies (to include X-rays and/or NCV/EMG) 
are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

The examiner should also render a specific 
finding as to whether, during the 
examination, the Veteran exhibited either 
unfavorable ankylosis of the entire 
thoracolumbar spine OR unfavorable 
ankylosis of the entire spine.  With 
respect to the lumbar spine, the examiner 
should indicate whether there is any pain, 
weakened movement, excess fatigability, or 
incoordination on movement of the lumbar 
spine, and whether there is likely to be 
additional range of motion loss of the 
service-connected lumbar spine due to any 
of the following: (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; (4) 
incoordination; (5) or repeated use.  The 
above determinations must, if feasible, be 
expressed in the degree of the additional 
range of motion loss due to pain on use or 
during flare-ups.  The examiner should 
indicate whether there is evidence of any 
additional loss of range of motion of the 
lumbar spine due to these factors that is 
equivalent to unfavorable ankylosis of the 
thoracolumbar spine.

The examiner should also identify all 
neurologic manifestations of the Veteran's 
service-connected lumbar spine disability, 
to include sensory loss, and bowel, 
bladder, or erectile dysfunction, with 
reference to the nerve(s) affected.  
Additionally, the examiner should 
determine, without taking age into 
account, whether it is as least as likely 
as not (50 percent probability or greater) 
that the Veteran is precluded from 
obtaining or maintaining substantially 
gainful employment (consistent with his 
education and occupational experience) 
solely due to his service-connected 
disabilities (chronic lumbosacral strain 
with degenerative changes, hemorrhoids, 
bilateral plantar warts, tinnitus, right 
and left lower extremity radicular 
symptoms, and left ear deafness).  

All opinions expressed should be supported 
by a complete rationale.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should expressly indicate this and 
provide a supporting rationale as to why 
an opinion cannot be made without 
resorting to speculation.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims file.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

4.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the supplemental 
statement of the case in April 2009.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

